DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 24, 2020, has been entered.
 	Claims 1-18 are pending.  Claims 1, 2, 9, and 11-18 are withdrawn.
	Claims 3-8 and 10 are examined on the merits.

Claim Objections
Claims 3-8 and 10 are objected to because of the following informalities: 
Claims 3 and 10 are objected to because a comma or a semi-colon is missing between the last line and the last step of each of the claims (step (iii) of claim 3; step e) of claim 10).  The last line of claims 3 and 10 does not appear to be a continuation of steps (iii) and e) of claims 3 and 10, respectively.  Thus punctuation appears to be missing between the last two lines of claims 3 and 10.  It is suggested that a comma or a semi-colon be inserted after “enzyme” in the second-to-last line of claim 3 and after “chitin” in the second-to-last line of claim 10.
Since claim 3 is objected to, its dependent claims, claims 4-8, must be objected to.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 3 is indefinite because the recitation “the insect cuticles” in line 3 lacks antecedent basis.  There is no prior recitation of insect cuticles.  
Additionally, claim 3 is indefinite because the recitation “the particles” in line 4 lacks antecedent basis.  There is no prior recitation of particles – there is no recitation that the insects (the source of the insect cuticles) or the insect cuticles are “particles,” or that the insect cuticles are ground into particles.  
Since claim 3 is indefinite, its dependent claims, claims 4-8, are rendered indefinite.  Therefore, claims 3-8 must be rejected under 35 U.S.C. 112(b).  This rejection can be overcome by deleting “the” before the recitation “insect cuticles” in line 3 of claim 3, and inserting “into particles” after the recitation “insect cuticles” in line 3 of the claim.  
The term "fat-rich" in claims 3 and 10 is a relative term which renders the claim indefinite.  The term "fat-rich" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what range of fat .
	Claim 6 is rendered indefinite by the recitation “the insect or insects.”  Parent claim 3 recites “insects” (line 2), thereby referring to a plurality of insects.  Thus it is unclear which one of the insects of parent claim 3 is “the insect” of claim 6.  
	Claim 8 is rendered indefinite by the recitation “the product of interest.”  Parent claim 3 recites “at least one product of interest” (lines 1-2).  The recitation “at least one product of interest” encompasses the embodiment of multiple products of interest.  For that embodiment, it is unclear which one of the multiple products of interest is “the product of interest” in claim 8.  Moreover, for that embodiment, it is unclear whether only one product of interest is “chitin and/or chitosan.”  Additionally, the phrase “the product of interest is chitin and/or chitosan” renders the claim indefinite for the embodiment in which the product of interest is chitin and chitosan; this is confusing since chitin and chitosan are two distinct products and thus would be directed to two products of interest rather than a single product of interest.  
The rejection of claim 8 can be overcome by replacing the recitation “the product of interest” with the phrase “the at least one product of interest.”
Claim 10 is indefinite because the recitation “the insects” in line 3 lacks antecedent basis.  There is no prior recitation of insects.  
Additionally, claim 10 is indefinite because the recitation “the particles” in lines 4-5 lacks antecedent basis.  There is no prior recitation of particles – there is no recitation that the insects are “particles,” or that the insects are ground into particles.  
.  

Claim Interpretation
	The recitation “fat-rich press juice” will be interpreted as a press juice comprising fat.

Notice Re: Prior Art Available Under Pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

Claims 3, 4, 6, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (CN 101078023. Listed on IDS filed 11/30/17. Machine Translation cited below. Previously cited) in view of Arsiwalla (WO 2013/191548. Previously cited), Dossey (US 2015/0132433. Previously cited), Downer (Amer. Zool. 1976. 16: 733-745), and Finke (Zoo Biology. 2007. 26: 105-115), and in light of Wilson (US 6,326,165. Previously cited).
Wu discloses a method of preparing chitin/chitosan from the husk of silkworm pupa and fly maggot/mite (see for example page 4, fourth paragraph; page 12, last paragraph), comprising the first step of finely pulverizing the husk of silkworm pupa and fly maggot/mite by dry or wet crushing (page 1, first paragraph; page 4, third paragraph).  The fine powdering treatment refers to the process of mechanically breaking the fresh silkworm pupa or the fresh fly mites, cleaning and removing the impurities, fully draining the water, and extruding the contents by a pressing method such as a hydraulic or a screw press (page 4, fourth paragraph).  The mechanically pressing of the fresh silkworm pupa or the fresh fly mites of the “fine powdering treatment” is comparable to step (i) of instant claim 3 and step (b) of instant claim 10 since it reads on grinding the insect cuticles/insects.  
Additionally, the cleaning and removing the impurities, fully draining the water, and extruding the contents by a pressing method (e.g. hydraulic or a screw press) of the “fine powdering treatment” (page 4, fourth paragraph) is comparable to step (ii) of instant claim 3 of pressing the insect cuticles, as being comparable to step (c) of instant claim 10 of pressing the 
	After the finely pulverizing step, the resulting powder is co-enzymatically hydrolyzed by a lipase crude enzyme solution from a microorganism and a protease crude enzyme solution (page 1, first paragraph; page 4, third paragraph).  This is comparable to step (iii) of instant claim 3 since it reads on enzymatically hydrolyzing the insect cuticles with a proteolytic enzyme (the protease reads on ‘proteolytic enzyme’), as well as being comparable to step (d) of instant claim 10.  The co-enzymatic hydrolysis step is for completely removing the fat and protein in the suede/skin raw material (claim 1 of Wu).  
	A two-step decolorization method is performed (page 4, third paragraph; claim 1 of Wu), which refers to firstly removing the solid material after the enzymatic hydrolysis and decolorization by hydrogen peroxide and enzymatic hydrolysis (page 5, third paragraph).  In the method, a precipitate is washed to obtain a white powder which is chitin (page 5, third paragraph; see also claim 1 of Wu).  Therefore, Wu teaches a step of recovering the chitin.
	In sum, Wu is comparable to the claimed invention since Wu discloses a method for the production of chitin (elected species of ‘at least one product of interest’) from insects (silkworm pupa, fly mite/maggot), comprising the steps of grinding the insect/insect cuticles, pressing the insect/insect cuticles to obtain a press cake, and enzymatically hydrolyzing the insect cuticles with a proteolytic enzyme (the protease of the protease crude enzyme solution).  


the step of finely pulverizing the husk of silkworm pupa and fly maggot/mite by dry or wet crushing (reading on grinding the insects/insect cuticles) is such that at the end of pulverizing (reading on ‘grinding’), the size of the particles is between 500 µm and 0.5 cm; 
the press cake obtained by extruding the contents by a pressing method (e.g. hydraulic or screw press) (reading on pressing the insect/insect cuticles) comprises an oil content less than or equal to 12%, and the pressing method (reading on ‘said pressing’) removes a fat-rich press juice (see ‘Claim Interpretation’ section above); and
enzymatically hydrolyzing the press cake (output from the extruding step); instead Wu teaches that after extruding the contents by the pressing method, the skin is dried to a moisture content of less than 10%, pre-freezed, and pulverized by a centrifugal collision pulverizer to an average particle size of 150-250 µm (page 4, fourth paragraph; page 12, first paragraph of Example 1).

Regarding difference (a) (Wu does not expressly disclose that at the end of finely
pulverizing the husk of silkworm pupa and fly maggot/mite, the size of the particles is between 500 µm and 0.5 cm):
	Arsiwalla discloses a method to convert insects or worms into nutrient streams, encompassing a fat-containing fraction, an aqueous proteinaceous-containing fraction, and/or a solid-containing fraction (page 1, lines 2-5).  The nutrient of the nutrient streams can be chitin (page 5, lines 10-13).  See also, page 2, lines 5-9, indicating that the invention of Arsiwalla 
	Dossey discloses a method for producing an insect product (page 1, paragraph [0008]), and in particular, a method for producing a chitin product from insects (page 1, paragraph [0009]).  The method for producing a chitin product includes wet-grinding at least one whole insect into an insect slurry and removing chitin from at least a portion of the insect slurry (page 1, paragraph [0009]).  The term “wet-grinding” is defined in Dossey as a grinding process of at least one whole non-dewatered insect with or without added liquid, such as water (page 4, paragraph [0035]).  In one embodiment, wet-grinding includes one grinding step that grinds the at least one whole insect to desired particles sizes, such a particle sizes of about 1000 µm (i.e. 0.1000 cm) or less (page 4, paragraph [0035]).  Claim 2 of Dossey teaches an embodiment in which about 90% of the solid insect matter particles, by volume, has a particle size of about 1000 µm or less.

Moreover, before the effective filing date of the claimed invention, given that Arsiwalla and Dossey each teach reducing the particle size of insects to less than 1000 µm, it would have been obvious to pulverize the insects to any particle sizes in this range of less than 1000 µm, including particle sizes falling in the range of between 500 µm and 1000 µm (i.e. 0.1 cm), which overlaps with the particle size range of the instant claims (in particular, fully included in the claimed range).  There would have been a reasonable expectation of success in preparing chitin from fresh silkworm pupa or the fresh fly mites that are pulverized to the particle size range of between 500 µm and 1000 µm (i.e. 0.1 cm) when practicing the method of Wu since each of 

	Regarding difference (b) (Wu does not expressly disclose that the press cake obtained by extruding the contents by a pressing method (e.g. hydraulic or screw press) (reading on pressing the insect/insect cuticles; output of the pressing method reads on a ‘press cake’)) comprises an oil content less than or equal to 12%, and the pressing method (reading on ‘said pressing’) removes a fat-rich press juice (see ‘Claim Interpretation’ section above)):
Downer discloses the distribution and form of insect lipids, pointing out that lipids can be extracted from all insect tissues (page 734, left column, first full paragraph).  Downer focuses their discussion on the lipids in three tissues which contain the greatest concentrations of lipid: fat body, haemolymph, and cuticle (page 734, left column, first full paragraph).  The haemolymph circulates through the open circulatory system of insects (page 734, right column, second full paragraph), and thus the haemolymph is a fluid.  Additionally, Downer points out the role of lipid in insect development, pointing out that the lipid content of holometabolous insects increases steadily during larval development (page 736, right column, first full paragraph).  Regarding metamorphosis, Downer points out that metamorphosis of holometabolous insects involves the breakdown of larval tissues and formation of adult structures, which is dependent upon reserves accumulated during larval growth for energy for provision of anabolic precursors (page 736, right column, last paragraph).  Lipid and/or carbohydrate may contribute to the energy expenditure of pupae (page 736, right column, last paragraph).
	Finke discusses the contents of insects, pointing out that the cuticle of insects is composed of chitin in a matrix with cuticular proteins, lipids, and other compounds (page 106, 

Total mg/g of silkworm larvae =                          
                            874.0
                             
                            m
                            o
                            i
                            s
                            t
                            u
                            r
                            e
                            
                                
                                    m
                                    g
                                
                                
                                    g
                                
                            
                            +
                            88.0
                             
                            c
                            r
                            u
                            d
                            e
                             
                            p
                            r
                            o
                            t
                            e
                            i
                            n
                            
                                
                                    m
                                    g
                                
                                
                                    g
                                
                            
                            +
                            12.0
                             
                            f
                            a
                            t
                            
                                
                                    m
                                    g
                                
                                
                                    g
                                
                            
                            +
                            9.0
                             
                            A
                            D
                            F
                            
                                
                                    m
                                    g
                                
                                
                                    g
                                
                            
                            +
                            7.5
                             
                            N
                            D
                            F
                            
                                
                                    m
                                    g
                                
                                
                                    g
                                
                            
                            +
                            14.0
                             
                            a
                            s
                            h
                            
                                
                                    m
                                    g
                                
                                
                                    g
                                
                            
                            =
                            1004.5
                            
                                
                                    m
                                    g
                                
                                
                                    g
                                
                            
                        
                    
Total solid mg/g of silkworm larvae =                         
                            88.0
                             
                            c
                            r
                            u
                            d
                            e
                             
                            p
                            r
                            o
                            t
                            e
                            i
                            n
                            
                                
                                    m
                                    g
                                
                                
                                    g
                                
                            
                            +
                            12.0
                             
                            f
                            a
                            t
                            
                                
                                    m
                                    g
                                
                                
                                    g
                                
                            
                            +
                            9.0
                             
                            A
                            D
                            F
                            
                                
                                    m
                                    g
                                
                                
                                    g
                                
                            
                            +
                            7.5
                             
                            N
                            D
                            F
                            
                                
                                    m
                                    g
                                
                                
                                    g
                                
                            
                            +
                            14.0
                             
                            a
                            s
                            h
                            
                                
                                    m
                                    g
                                
                                
                                    g
                                
                            
                            =
                            130.5
                            
                                
                                    m
                                    g
                                
                                
                                    g
                                
                            
                        
                    
Moisture percentage of whole silkworm larvae =                         
                            
                                
                                    874.0
                                     
                                    m
                                    o
                                    i
                                    s
                                    t
                                    u
                                    r
                                    e
                                     
                                    m
                                    g
                                    /
                                    g
                                
                                
                                    1004.5
                                     
                                    t
                                    o
                                    t
                                    a
                                    l
                                     
                                    m
                                    g
                                    /
                                    g
                                
                            
                            ×
                            100
                            =
                            a
                            b
                            o
                            u
                            t
                             
                            87
                            %
                        
                    
Fat percentage of whole silkworm larvae =                         
                            
                                
                                    12.0
                                     
                                    f
                                    a
                                    t
                                     
                                    m
                                    g
                                    /
                                    g
                                
                                
                                    1004.5
                                     
                                    t
                                    o
                                    t
                                    a
                                    l
                                     
                                    m
                                    g
                                    /
                                    g
                                
                            
                            ×
                            100
                            =
                            a
                            b
                            o
                            u
                            t
                             
                            12
                            %
                        
                    
Fat percentage of total solids of silkworm larvae =                         
                            
                                
                                    12.0
                                     
                                    f
                                    a
                                    t
                                     
                                    m
                                    g
                                    /
                                    g
                                
                                
                                    130.5
                                     
                                    t
                                    o
                                    t
                                    a
                                    l
                                     
                                    m
                                    g
                                    /
                                    g
                                
                            
                            ×
                            100
                            =
                            a
                            b
                            o
                            u
                            t
                             
                            9.2
                            %
                        
                    

	As pointed out above, the extruding step of the fine powdering treatment of Wu (e.g. page 4, fourth paragraph) is comparable to step (ii) of instant claim 3 and step c) of instant claim 10 since the contents of the mechanically broken insects are extruded/squeezed.  Before the effective filing date of the claimed invention, the skilled artisan would have recognized that extruding/squeezing the insects with the pressing method (e.g. hydraulic or screw press) when 
Further still, before the effective filing date of the claimed invention, it would have been obvious that the press cake resulting from the extruding step comprises less than 9.2% fat when practicing the method rendered obvious by Wu, Arsiwalla, and Dossey on silkworm pupa (embodiment of Wu).  As demonstrated by the calculations above based on Finke, the solid portion of silkworm larvae comprises about 9.2% fat.  Given that metamorphosis would have been expected to utilize at least a portion of the fat of the silkworm larvae (based on page 736, last paragraph of Downer), it would have been obvious that silkworm pupa comprises less fat than silkworm larvae.  Since the extruding step of Wu would have been expected to squeeze out the fluid of the silkworm pupa, then the resulting press cake is directed to the solids of the silkworm pupa.  Therefore, the resulting press cake comprises less than about 9.2% fat (less content of fat that the solids of the silkworm larvae), i.e. less than about 9.2% oil (the instant specification considers the fat fraction the same as insect oils – see page 20, line 3).  A press cake comprising an oil content of less than about 9.2% oil reads on a ‘press cake comprising an oil content less than or equal to 12%’ given that less than about 9.2% oil is wholly encompassed by the claimed range (there is overlap).  Therefore, Wu in view of Arsiwalla, Dossey, Downer, 

Regarding difference (c) (Wu does not expressly disclose enzymatically hydrolyzing the press cake (output from the extruding step)):
Wu teaches that after extruding the contents by the pressing method, the skin is dried to a moisture content of less than 10%, pre-freezed, and pulverized by a centrifugal collision pulverizer to an average particle size of 150-250 µm (page 4, fourth paragraph; page 12, first paragraph of Example 1), and then performing the enzymatic hydrolysis step on the obtained fine powder (page 12, second paragraph of Example 2).  Therefore, Wu does not expressly disclose enzymatically hydrolyzing the press cake (output from the extruding step) as instantly claimed.
However, it would have been prima facie obvious to have performed the enzymatic hydrolysis at any point after the extruding step of Wu when performing the method rendering obvious by Wu in view of Arsiwalla, Dossey, Downer, and Finke, including performing the enzymatic hydrolysis on the press cake, for the predictable result of removing fat and protein present in the press cake which Wu teaches is the effect of the enzymatic hydrolysis step (page 1, first paragraph; claim 1 of Wu).  There would have been a reasonable expectation of removing  fat and protein in the press cake by enzymatic hydrolysis of the press cake since the press cake would have been expected to comprise all the solids of the insect (e.g. silkworm pupa) including culticular proteins and lipids which are known to be present in the cuticle of insects (see page 106, second paragraph of Finke).  Additionally, Arsiwalla discloses that desired products, including chitin, can be obtained by subjecting pulp obtained by squashing insects to enzymatic hydrolysis (page 2, lines 17-26).  Since this insect pulp is even less processed than the press cake 
Therefore, instant claims 3 and 8 (elected species chitin) are rendered obvious by Wu in view of Arsiwalla, Dossey, Downer, and Finke.

	Regarding instant claim 6, flies are recognized in the art as Diptera.  This is evidenced by column 4, lines 54-58 and column 28, line 21 of Wilson.  Since Wu teaches that the insects can be fly mites/maggots, then instant claim 6 (Diptera) is taught.  In practicing the method rendered obvious by the references with fly maggots rather than silkworm pupa, there would have been a reasonable expectation that the press cake comprises an oil content less than or equal to 12% since another insect in the maggot stage (silkworm larvae) was found to have a 9.2% fat content in the solids (see calculations above based on Finke) – a comparable fat percentage would have been expected for a press cake of the mechanically broken fly maggots, thereby rendering obvious the press cake oil content limitation of instant claim 3.  Therefore, instant claim 6 is rendered obvious.
Regarding instant claims 4 and 10, Wu in view of Arsiwalla, Dossey, Downer, and Finke differs from instant claims 4 and 10 in that Wu does not expressly disclose a step of killing the insects prior to the grinding step.  It is noted that Wu is comparable to instant claim 10 for the reasons as discussed above with respect to instant claim 3.  In the two-step decolorization occurring in the latter end of the method of Wu, a precipitate is washed to obtain a white powder which is chitin (page 5, third paragraph; see also claim 1 of Wu).  Therefore, Wu teaches a step of recovering the chitin.  Though Wu does not expressly teach a killing step, a living insect is not prima facie obvious to have killed the insects (silkworm; fly mite/maggot) at any moment prior to the co-enzymatic hydrolysis step, including prior to the mechanical breaking step (reading on grinding)of the fine powdering treatment, of the method rendered obvious by Wu in view of Arsiwalla, Dossey, Downer, and Finke.  There would have been a reasonable expectation of success in finely pulverizing and co-enzymatically hydrolyzing the silkworm pupa and fly mite/maggot that are dead when performing the method rendered obvious by Wu in view of Arsiwalla, Dossey, Downer, and Finke.  Therefore, instant claims 4 and 10 are rendered obvious.
	A holding of obviousness is clearly required.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wu, Arsiwalla, Dossey, Downer, and Finke as applied to claims 3, 4, 6, 8, and 10 above, and further in view of Tajik (Molecules. 2008. 13: 1263-1274. Previously cited).
As discussed above, Wu in view of Arsiwalla, Dossey, Downer, and Finke (and in light of Wilson, cited as evidence) renders obvious claims 3, 4, 6, 8, and 10.  However, the references differ from claim 5 in that Wu does not expressly disclose a step of treating the insect cuticles with an oxidizing agent prior to enzymatic hydrolysis.  It is noted that Wu discloses a two-step method of decolorization involving hydrogen peroxide and enzymatic hydrolysis (page 5, third paragraph).

	Before the effective filing date of the claimed invention, it would have been prima facie obvious to have varied the order of the enzymatic hydrolysis step and the decolorization by hydrogen peroxide of the method rendered obvious by Wu in view of Arsiwalla, Dossey, Downer, and Finke, specifically performing the decolorization by hydrogen peroxide before enzymatic hydrolysis step for the predictable result of bleaching the chitins and removing hydrolyzing the material.  As set forth in MPEP 2144.04(IV)(C), changes in the order of prior art process steps have been found to be prima facie obvious in the absence of new or unexpected results.  There would have been a reasonable expectation of success in extracting chitin by performing the decolorization by hydrogen peroxide before the enzymatic hydrolysis step when performing the method rendered obvious by Wu in view of Arsiwalla, Dossey, Downer, and Finke since Tajik demonstrates that chitin can be obtained from a biomass containing chitin when performing decolorization prior to deproteinization; enzymatic hydrolysis reads on deproteinization.  Therefore, instant claim 5 is rendered obvious.
	A holding of obviousness is clearly required.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wu, Arsiwalla, Dossey, Downer, Finke, and Wilson as applied to claims 3, 4, 6, 8, and 10 above, and further in view of Le Roux (WO 2012/168618. English equivalent US 2014/0100361 cited below. Previously cited), and in light of Barrett (Biochem. Soc. Trans. August 1991. 19(3): 707-715. Previously cited).
As discussed above, Wu in view of Arsiwalla, Dossey, Downer, and Finke (and in light of Wilson, cited as evidence) renders obvious claims 3, 4, 6, 8, and 10.  However, the references differ from claim 7 in that Wu does not expressly disclose that the protease of the co-enzymatic hydrolysis step is an aspartic endopeptidase (elected species).
Le Roux discloses a method of enzymatic extraction of chitin in a single step in which chitin is obtained by the enzymatic hydrolysis of raw material constituted by animal biomass comprising chitin, wherein the enzymatic hydrolysis uses an active enzyme in an acid medium (abstract; claim 1 of Le Roux).  In one embodiment, the animal biomass comprising chitin comprises insect by-products, preferably insect by-products obtained from beetles or hymenoptera (page 3, paragraph [0038]).  More preferably, the raw material used in the method is insect shells and heads (page 4, paragraph [0091]).  Therefore, Le Roux teaches enzymatic hydrolysis of insect cuticles in order to extract chitin.
Additionally, Le Roux teaches that the enzyme used in their invention is preferably a protease having a broad spectrum of activity in an acid medium, preferably pepsin or a stable acid protease (page 5, paragraph [0113]).  As evidenced by Barrett, pepsin is an aspartic endopeptidase (Table 1 on page 708; page 712, left column, last full paragraph).  Thus Le Roux teaches performing the enzymatic hydrolysis with the elected species of proteolytic enzyme as recited in instant claim 7.

	A holding of obviousness is clearly required.

Claims 3, 4, 6-8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Le Roux (WO 2012/168618. English equivalent US 2014/0100361 cited below. Previously cited) in view of Xia (CN 102558387. Machine Translation cited below. Previously cited), Downer (Amer. Zool. 1976. 16: 733-745), Finke (Zoo Biology. 2007. 26: 105-115), Arsiwalla (WO 2013/191548. Previously cited), and Dossey (US 2015/0132433. Previously cited), and in light of Barrett (Biochem. Soc. Trans. August 1991. 19(3): 707-715. Previously cited).
Le Roux discloses a method of enzymatic extraction of chitin in a single step in which chitin is obtained by the enzymatic hydrolysis of raw material constituted by animal biomass comprising chitin, wherein the enzymatic hydrolysis uses an active enzyme in an acid medium (abstract; claim 1 of Le Roux).  In one embodiment, the animal biomass comprising chitin 
For the preparation of the raw material, Le Roux teaches cleaning, drying and/or grinding the raw material (page 4, paragraphs [0093] and [0095]).  Therefore, Le Roux teaches grinding the insect cuticles, which is comparable to step (i) of instant claim 3.
Additionally, Le Roux teaches that the enzyme used in their invention is preferably a protease having a broad spectrum of activity in an acid medium, preferably pepsin or a stable acid protease (page 5, paragraph [0113]).  As evidenced by Barrett, pepsin is an aspartic endopeptidase (Table 1 on page 708; page 712, left column, last full paragraph).  Thus Le Roux teaches performing the enzymatic hydrolysis with the elected species of proteolytic enzyme as recited in instant claim 7.
In sum, Le Roux is comparable to the claimed invention in that Le Roux discloses a method for the production of chitin from insects, comprising the steps of grinding insect cuticles, and enzymatically hydrolyzing the insect cuticles with a proteolytic enzyme which is an aspartic endopeptidase (pepsin)  Since the chitin is extracted, then it is obvious that it is recovered.

Le Roux differs from the claimed invention in that Le Roux does not expressly disclose:
pressing the insect cuticles to obtain a press cake comprising an oil content less than or equal to 12%, wherein the pressing is performed after the grinding step and before the enzymatic hydrolysis step, and wherein said pressing removes a fat-rich press juice (see ‘Claim Interpretation’ section above); and 
the grinding of the raw material (reading on grinding the insect cuticles) is such that at the end of grinding, the size of the particles is between 500 µm and 0.5 cm.

With respect to difference (a) (Le Roux does not expressly disclose pressing the insect cuticles to obtain a press cake comprising an oil content less than or equal to 12%, wherein the pressing is performed after the grinding step and before the enzymatic hydrolysis step, and wherein said pressing removes a fat-rich press juice):
Xia discloses a method for extracting chitin and antibacterial peptide from maggots (page 1, first paragraph).  A fresh fly maggot is first sterilized and rinsed, and then squeezed to separate the fly larvae from the visceral mass slurry (page 1, first paragraph).  In particular, the fresh fly maggot is squeezed with a pressure roller (page 2, second-to-last paragraph).  The fly maggot skin is used as a raw material for extracting chitin, while the visceral mass slurry is used as an extract (page 2, second-to-last paragraph).  The antibacterial peptide is extracted from the visceral mass slurry (page 3, first full paragraph).
Downer discloses the distribution and form of insect lipids, pointing out that lipids can be extracted from all insect tissues (page 734, left column, first full paragraph).  Downer focuses their discussion on the lipids in three tissues which contain the greatest concentrations of lipid: fat body, haemolymph, and cuticle (page 734, left column, first full paragraph).  The haemolymph circulates through the open circulatory system of insects (page 734, right column, second full paragraph), and thus the haemolymph is a fluid.  Additionally, Downer points out the role of lipid in insect development, pointing out that the lipid content of holometabolous insects increases steadily during larval development (page 736, right column, first full paragraph).  Regarding metamorphosis, Downer points out that metamorphosis of holometabolous insects 
	Finke discusses the contents of insects, pointing out that the cuticle of insects is composed of chitin in a matrix with cuticular proteins, lipids, and other compounds (page 106, second paragraph).  Finke analyzed the contents of a number of species of insects, including analyzed whole insects for moisture and fat (page 106, second-to-last paragraph; page 107, second paragraph).  These insects include silkworm larvae (page 107, first paragraph).  The proximate analysis of whole insects is shown in Table 1 on page 108 (page 107, third paragraph).  The whole silkworm larvae comprises about 87% moisture and about 1.19% fat, and the solids of the whole silkworm larvae comprises about 9.2% fat, according to the following calculations based on the data of Table 1:

Total mg/g of silkworm larvae =                          
                            874.0
                             
                            m
                            o
                            i
                            s
                            t
                            u
                            r
                            e
                            
                                
                                    m
                                    g
                                
                                
                                    g
                                
                            
                            +
                            88.0
                             
                            c
                            r
                            u
                            d
                            e
                             
                            p
                            r
                            o
                            t
                            e
                            i
                            n
                            
                                
                                    m
                                    g
                                
                                
                                    g
                                
                            
                            +
                            12.0
                             
                            f
                            a
                            t
                            
                                
                                    m
                                    g
                                
                                
                                    g
                                
                            
                            +
                            9.0
                             
                            A
                            D
                            F
                            
                                
                                    m
                                    g
                                
                                
                                    g
                                
                            
                            +
                            7.5
                             
                            N
                            D
                            F
                            
                                
                                    m
                                    g
                                
                                
                                    g
                                
                            
                            +
                            14.0
                             
                            a
                            s
                            h
                            
                                
                                    m
                                    g
                                
                                
                                    g
                                
                            
                            =
                            1004.5
                            
                                
                                    m
                                    g
                                
                                
                                    g
                                
                            
                        
                    
Total solid mg/g of silkworm larvae =                         
                            88.0
                             
                            c
                            r
                            u
                            d
                            e
                             
                            p
                            r
                            o
                            t
                            e
                            i
                            n
                            
                                
                                    m
                                    g
                                
                                
                                    g
                                
                            
                            +
                            12.0
                             
                            f
                            a
                            t
                            
                                
                                    m
                                    g
                                
                                
                                    g
                                
                            
                            +
                            9.0
                             
                            A
                            D
                            F
                            
                                
                                    m
                                    g
                                
                                
                                    g
                                
                            
                            +
                            7.5
                             
                            N
                            D
                            F
                            
                                
                                    m
                                    g
                                
                                
                                    g
                                
                            
                            +
                            14.0
                             
                            a
                            s
                            h
                            
                                
                                    m
                                    g
                                
                                
                                    g
                                
                            
                            =
                            130.5
                            
                                
                                    m
                                    g
                                
                                
                                    g
                                
                            
                        
                    
Moisture percentage of whole silkworm larvae =                         
                            
                                
                                    874.0
                                     
                                    m
                                    o
                                    i
                                    s
                                    t
                                    u
                                    r
                                    e
                                     
                                    m
                                    g
                                    /
                                    g
                                
                                
                                    1004.5
                                     
                                    t
                                    o
                                    t
                                    a
                                    l
                                     
                                    m
                                    g
                                    /
                                    g
                                
                            
                            ×
                            100
                            =
                            a
                            b
                            o
                            u
                            t
                             
                            87
                            %
                        
                    
Fat percentage of whole silkworm larvae =                         
                            
                                
                                    12.0
                                     
                                    f
                                    a
                                    t
                                     
                                    m
                                    g
                                    /
                                    g
                                
                                
                                    1004.5
                                     
                                    t
                                    o
                                    t
                                    a
                                    l
                                     
                                    m
                                    g
                                    /
                                    g
                                
                            
                            ×
                            100
                            =
                            a
                            b
                            o
                            u
                            t
                             
                            12
                            %
                        
                    
Fat percentage of total solids of silkworm larvae =                         
                            
                                
                                    12.0
                                     
                                    f
                                    a
                                    t
                                     
                                    m
                                    g
                                    /
                                    g
                                
                                
                                    130.5
                                     
                                    t
                                    o
                                    t
                                    a
                                    l
                                     
                                    m
                                    g
                                    /
                                    g
                                
                            
                            ×
                            100
                            =
                            a
                            b
                            o
                            u
                            t
                             
                            9.2
                            %
                        
                    

Before the effective filing date of the claimed invention, it would have been obvious to the person of ordinary skill in the art to have squeezed the insect with a pressure roller at any instance prior to enzymatic hydrolysis, including after the grinding of the insects, when performing the method of Le Roux.  One of ordinary skill in the art would have been motivated to do this in order to separate a visceral mass slurry from the insects, which has the potential for providing other products, such as antibacterial peptides, as demonstrated by Xia.  Le Roux teaches that further compounds potentially can be recovered from the insect by-products, such as soluble compounds such as lipids, pigments, sugars, mineral salts, amino acids, or peptides (page 2, paragraph [0028]).  Therefore, the skilled artisan would have been motivated to have separated the visceral mass slurry from the insects for recovery of other products.  There would have been a reasonable expectation that chitin can be enzymatically extracted from the pressed insects (thus pressed insect cuticles) since Xia teaches that the skin (reading on the shell or cuticle of the insect) of an insect (specifically, fly maggot) is used as the raw material for extracting chitin, whereas the visceral mass slurry is used for extracting a different product (antibacterial peptide).  Moreover, there would have been a reasonable expectation of success in squeezing the insects to separate a visceral mass slurry and insect shell (reading on insect cuticles) for chitin extraction of the Le Roux invention since Xia applied this technique for their method performed on insects for the same purpose of chitin recovery.  
The output of the squeezing with a pressure roller reads on a ‘press cake’ since the pressing method removes the visceral mass slurry leaving behind a product that reads on a ‘press cake’ as recited in steps (ii) of instant claim 3 and step (c) of instant claim 10.  Before the effective filing date of the claimed invention, it would have been obvious that the press cake 

With respect to difference (b) (Le Roux does not expressly disclose that the grinding of the raw material (reading on grinding the insect cuticles) is such that at the end of grinding, the size of the particles is between 500 µm and 0.5 cm):
Arsiwalla discloses a method to convert insects or worms into nutrient streams, encompassing a fat-containing fraction, an aqueous proteinaceous-containing fraction, and/or a solid-containing fraction (page 1, lines 2-5).  The nutrient of the nutrient streams can be chitin (page 5, lines 10-13).  See also, page 2, lines 5-9, indicating that the invention of Arsiwalla provides a method that converts insects or worms into nutrient streams, and preferably into three nutrient streams one of which is a stream containing solids such as chitin.  The method of Arsiwalla comprises step (a) of squashing insects or worms to thereby obtain a pulp (page 2, lines 17-19).  For step (a), preferably the insects or worms are thereby reduced in size (page 3, lines 24-25).  This results in a homogeneous starting material of viscous consistency (page 3, 
	Dossey discloses a method for producing an insect product (page 1, paragraph [0008]), and in particular, a method for producing a chitin product from insects (page 1, paragraph [0009]).  The method for producing a chitin product includes wet-grinding at least one whole insect into an insect slurry and removing chitin from at least a portion of the insect slurry (page 1, paragraph [0009]).  The term “wet-grinding” is defined in Dossey as a grinding process of at least one whole non-dewatered insect with or without added liquid, such as water (page 4, paragraph [0035]).  In one embodiment, wet-grinding includes one grinding step that grinds the at least one whole insect to desired particles sizes, such a particle sizes of about 1000 µm (i.e. 0.1000 cm) or less (page 4, paragraph [0035]).  Claim 2 of Dossey teaches an embodiment in which about 90% of the solid insect matter particles, by volume, has a particle size of about 1000 µm or less.
	Before the effective filing date of the claimed invention, it would have been obvious to finely grind the raw material (insect shells and heads, reading on insect cuticles) to particle sizes of less than 1000 µm (i.e. 0.1 cm) when practicing the method rendered obvious by Le Roux in view of Xia, Downer, and Finke.  One of ordinary skill in the art would have been motivated to pulverize the insect shells and heads to such particle sizes because Arsiwalla teaches that it is 
Therefore, Le Roux in view of Xia, Downer, Finke, Arsiwalla, and Dossey (and in light of Barrett) renders obvious instant claims 3, 7 (elected species aspartic endopeptidase), and 8 (elected species chitin).
Regarding instant claim 6, Le Roux teaches the Hermetia illucens fly as an example of insects serving as the source of the raw material (page 4, paragraph [0091]).  The Hermetia 
Regarding instant claims 4 and 10, Le Roux in view of Xia, Downer, Finke, Arsiwalla, and Dossey (and in light of Barrett) differs from the claimed invention in that Le Roux does not expressly disclose a step of killing the insects prior to the grinding step.  However, a living insect is not required by Le Roux given that Le Roux teaches grinding the raw material (insect, preferably insect shells and heads; see page 4, paragraph [0091]) as a raw material preparation step; the insect necessarily had to be killed by the first moment the insect is being grinded.  Given that the insect shells and heads are the preferred raw materials, a living insect would not have been required for performing the method rendered obvious by Le Roux, Xia, Downer, Finke, Arsiwalla, and Dossey.  Therefore, it would have been prima facie obvious to have killed the insects at any moment prior to the enzymatic extraction step, including prior to the grinding step, of the method rendered obvious by Le Roux, Xia, Downer, Finke, Arsiwalla, and Dossey.  There would have been a reasonable expectation of success in enzymatically extracting chitin from dead insects when performing the method rendered obvious by Le Roux, Xia, Downer, Finke, Arsiwalla, and Dossey given that Le Roux teaches the insect shells and heads as the preferred raw materials (and thus not requiring the whole, living insect).  Therefore, instant claims 4 and 10 are rendered obvious.
A holding of obviousness is clearly required.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Le Roux, Xia, Downer, Finke, Arsiwalla, Dossey, and Barrett as applied to claims 3, 4, and 6-8 above, and further in view of Tajik (Molecules. 2008. 13: 1263-1274. Previously cited).
As discussed above, Le Roux in view of Xia, Downer, Finke, Arsiwalla, and Dossey (and in light of Barrett) renders obvious claims 3, 4, and 6-8.  However, they differ from claim 5 in that they do not expressly disclose a step of treating the insect cuticles with an oxidizing agent prior to enzymatic hydrolysis.  Instead, Le Roux teaches that after enzymatic hydrolysis (see Figure 1), the insoluble phase comprising the chitins is treated with a bleaching agent such as hydrogen peroxide, sodium hypochlorite, or potassium persulphate in order to bleach the chitins (page 6, paragraph [0136]).  This is also used to remove residual pigments (page 1, paragraph [0010]). 
	Tajik discloses producing chitosan from the cyst shells of Artemia, brine shrimp (page 1264, third paragraph).  The study of Tajik evaluated the various changes caused by the sequential preparation processes, specifically the four steps of DP (deproteinization), demineralization (DM), decolorization (DC), and deacetylation (DA), in preparing the chitosan (page 1264, third paragraph).  In particular, the order of these four steps were changed (page 1265, first paragraph).  Figure 1 shows DCMPA which are the results for the sequential step order of decolorization + demineralization + deproteinization + deacetylation (page 1265).  The chitin yields for all sequential step orders studied ranged from 29.3% to 34.5% (Figure 1 on page 1265), wherein the DCMPA had a chitin yield of 31.6%.
	Before the effective filing date of the claimed invention, it would have been prima facie obvious to have varied the order of the deproteinization (enzymatic hydrolysis step) and the decolorization (bleaching step) of the method rendered obvious by Le Roux, Xia, Downer, prima facie obvious in the absence of new or unexpected results.  There would have been a reasonable expectation of success in extracting chitin by performing the decolorization (bleaching step) before the deproteinization (enzymatic hydrolysis step) when performing the method rendered obvious by Le Roux, Xia, Downer, Finke, Arsiwalla, Dossey, and Barrett since Tajik demonstrates that chitin can be obtained from a biomass containing chitin when performing decolorization prior to deproteinization.  Therefore, instant claim 5 is rendered obvious.
	A holding of obviousness is clearly required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 3-8 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,995,124 in view of Arsiwalla (WO 2013/191548. Previously cited), Dossey (US 2015/0132433. Previously cited), Downer (Amer. Zool. 1976. 16: 733-745), Finke (Zoo Biology. 2007. 26: 105-115), and Le Roux (WO 2012/168618. English equivalent US 2014/0100361 cited below. Previously cited), and in light of Barrett (Biochem. Soc. Trans. August 1991. 19(3): 707-715. Previously cited).  
Claim 1 of `124 is comparable to the instant claims since it recites a grinding step (i) comparable to step (i) of instant claim 3; a pressing step (ii) comparable to step (ii) of instant claim 3; and an enzymatically hydrolyzing step (iii) comparable to step (iii) of instant claim 3.  
However, claim 1 of `124 differs from instant claim 3 in that claim 1 of `162 does not recite that the at the end of grinding of step (i), the size of the particles is between 500 microns and 0.5 cm.
Regarding the particles sizes of the grinding step, Arsiwalla discloses a method to convert insects or worms into nutrient streams, encompassing a fat-containing fraction, an aqueous proteinaceous-containing fraction, and/or a solid-containing fraction (page 1, lines 2-5).  The nutrient of the nutrient streams can be chitin (page 5, lines 10-13).  See also, page 2, lines 5-9, indicating that the invention of Arsiwalla provides a method that converts insects or worms into nutrient streams, and preferably into three nutrient streams one of which is a stream containing solids such as chitin.  The method of Arsiwalla comprises step (a) of squashing insects or worms to thereby obtain a pulp (page 2, lines 17-19).  For step (a), preferably the insects or worms are thereby reduced in size (page 3, lines 24-25).  This results in a homogeneous starting material of viscous consistency (page 3, lines 25-26).  The squashing and reducing in size can conveniently be done in a micro-cutter mill, although other suitable techniques can also be used (page 3, lines 26-28).  During this step, the particle size of the insect or worm remains in the pulp is preferably less than 1 mm (i.e. 1000 µm), and more preferably less than 0.5 mm (i.e. 500 µm) (page 3, line 28 through page 4, line 1).  A skilled person can find suitable conditions in order to reach a desired particle size, and a small particle size is advantages as it facilitates the enzymatic 
	Dossey discloses a method for producing an insect product (page 1, paragraph [0008]), and in particular, a method for producing a chitin product from insects (page 1, paragraph [0009]).  The method for producing a chitin product includes wet-grinding at least one whole insect into an insect slurry and removing chitin from at least a portion of the insect slurry (page 1, paragraph [0009]).  The term “wet-grinding” is defined in Dossey as a grinding process of at least one whole non-dewatered insect with or without added liquid, such as water (page 4, paragraph [0035]).  In one embodiment, wet-grinding includes one grinding step that grinds the at least one whole insect to desired particles sizes, such a particle sizes of about 1000 µm (i.e. 0.1000 cm) or less (page 4, paragraph [0035]).  Claim 2 of Dossey teaches an embodiment in which about 90% of the solid insect matter particles, by volume, has a particle size of about 1000 µm or less.
	It would have been obvious to have performed the grinding step such that at the end of grinding, the size of the particles is less than 1000 µm, which overlaps with the claimed particle size range, when performing the method rendered obvious by the claims of `162 since these particle sizes are found suitable in each of Arsiwalla and Dossey for a method in which chitin is produced from insects.
Though claim 1 of `124 further requires an additional limitation of treating the cuticles with an oxidizing agent before the pressing step, this limitation is wholly encompassed by the instant claims, and corresponds to the limitation of instant claim 5.

Downer discloses the distribution and form of insect lipids, pointing out that lipids can be extracted from all insect tissues (page 734, left column, first full paragraph).  Downer focuses their discussion on the lipids in three tissues which contain the greatest concentrations of lipid: fat body, haemolymph, and cuticle (page 734, left column, first full paragraph).  The haemolymph circulates through the open circulatory system of insects (page 734, right column, second full paragraph), and thus the haemolymph is a fluid.  Additionally, Downer points out the role of lipid in insect development, pointing out that the lipid content of holometabolous insects increases steadily during larval development (page 736, right column, first full paragraph).  Regarding metamorphosis, Downer points out that metamorphosis of holometabolous insects involves the breakdown of larval tissues and formation of adult structures, which is dependent upon reserves accumulated during larval growth for energy for provision of anabolic precursors (page 736, right column, last paragraph).  Lipid and/or carbohydrate may contribute to the energy expenditure of pupae (page 736, right column, last paragraph).
	Finke discusses the contents of insects, pointing out that the cuticle of insects is composed of chitin in a matrix with cuticular proteins, lipids, and other compounds (page 106, second paragraph).  Finke analyzed the contents of a number of species of insects, including analyzed whole insects for moisture and fat (page 106, second-to-last paragraph; page 107, second paragraph).  These insects include silkworm larvae (page 107, first paragraph).  The proximate analysis of whole insects is shown in Table 1 on page 108 (page 107, third paragraph).  The whole silkworm larvae comprises about 87% moisture and about 1.19% fat, and the solids of 

Total mg/g of silkworm larvae =                  
                    874.0
                     
                    m
                    o
                    i
                    s
                    t
                    u
                    r
                    e
                    
                        
                            m
                            g
                        
                        
                            g
                        
                    
                    +
                    88.0
                     
                    c
                    r
                    u
                    d
                    e
                     
                    p
                    r
                    o
                    t
                    e
                    i
                    n
                    
                        
                            m
                            g
                        
                        
                            g
                        
                    
                    +
                    12.0
                     
                    f
                    a
                    t
                    
                        
                            m
                            g
                        
                        
                            g
                        
                    
                    +
                    9.0
                     
                    A
                    D
                    F
                    
                        
                            m
                            g
                        
                        
                            g
                        
                    
                    +
                    7.5
                     
                    N
                    D
                    F
                    
                        
                            m
                            g
                        
                        
                            g
                        
                    
                    +
                    14.0
                     
                    a
                    s
                    h
                    
                        
                            m
                            g
                        
                        
                            g
                        
                    
                    =
                    1004.5
                    
                        
                            m
                            g
                        
                        
                            g
                        
                    
                
            
Total solid mg/g of silkworm larvae =                 
                    88.0
                     
                    c
                    r
                    u
                    d
                    e
                     
                    p
                    r
                    o
                    t
                    e
                    i
                    n
                    
                        
                            m
                            g
                        
                        
                            g
                        
                    
                    +
                    12.0
                     
                    f
                    a
                    t
                    
                        
                            m
                            g
                        
                        
                            g
                        
                    
                    +
                    9.0
                     
                    A
                    D
                    F
                    
                        
                            m
                            g
                        
                        
                            g
                        
                    
                    +
                    7.5
                     
                    N
                    D
                    F
                    
                        
                            m
                            g
                        
                        
                            g
                        
                    
                    +
                    14.0
                     
                    a
                    s
                    h
                    
                        
                            m
                            g
                        
                        
                            g
                        
                    
                    =
                    130.5
                    
                        
                            m
                            g
                        
                        
                            g
                        
                    
                
            
Moisture percentage of whole silkworm larvae =                 
                    
                        
                            874.0
                             
                            m
                            o
                            i
                            s
                            t
                            u
                            r
                            e
                             
                            m
                            g
                            /
                            g
                        
                        
                            1004.5
                             
                            t
                            o
                            t
                            a
                            l
                             
                            m
                            g
                            /
                            g
                        
                    
                    ×
                    100
                    =
                    a
                    b
                    o
                    u
                    t
                     
                    87
                    %
                
            
Fat percentage of whole silkworm larvae =                 
                    
                        
                            12.0
                             
                            f
                            a
                            t
                             
                            m
                            g
                            /
                            g
                        
                        
                            1004.5
                             
                            t
                            o
                            t
                            a
                            l
                             
                            m
                            g
                            /
                            g
                        
                    
                    ×
                    100
                    =
                    a
                    b
                    o
                    u
                    t
                     
                    12
                    %
                
            
Fat percentage of total solids of silkworm larvae =                 
                    
                        
                            12.0
                             
                            f
                            a
                            t
                             
                            m
                            g
                            /
                            g
                        
                        
                            130.5
                             
                            t
                            o
                            t
                            a
                            l
                             
                            m
                            g
                            /
                            g
                        
                    
                    ×
                    100
                    =
                    a
                    b
                    o
                    u
                    t
                     
                    9.2
                    %
                
            

The output of pressing cuticles of step (ii) of claim 1 of `124 reads on a ‘press cake’ since the pressing would have been expected to remove fluid content (that is expected, based on the circulatory system of insects as taught in Downer, and the moisture of insects as taught in Finke) leaving behind a solid that reads on a ‘press cake’ as recited in steps (ii) of instant claim 3.  Since lipid is present in all tissues of insects (page 734, left column, first paragraph of Downer), then the pressing of step (ii) of claim 1 of `124 would have removed a fluid reading on a fat-rich press juice (see ‘Claim Interpretation’ section above).   It would have been obvious that the press cake resulting from the squeezing comprises less than or equal to 12% given the calculations based on Finke.  As demonstrated by the calculations above based on Finke, the solid portion of silkworm larvae comprises about 9.2% fat.  There would have been a reasonable expectation that the press 
Therefore, claim 1 of `124 (and thus its dependent claims) in view of Arsiwalla, Dossey, Downer, and Finke render obvious instant claim 3.  It would have been obvious to have modified the other claims of `124 (claims 2-13) in view of Arsiwalla, Dossey, Downer, and Finke for the reasons discussed above.
Claim 8 of `124 recites steps comparable to the steps of instant claim 10.  Though claim 8 of `124 further requires an additional limitation of the insect cuticles being treated with an oxidizing agent before step c), this limitation is wholly encompassed by instant claim 10.  Additionally, claim 9 of `124 recites steps comparable to the steps of instant claim 10, except that claim 9 of `124 recites additional steps of deacetylating the chitin recovered and recovering the chitosan, with a further limitation that the insect cuticles are treated with an oxidizing agent before step c).  Claim 9 of `124 is wholly encompassed by instant claim 10.  Additionally, claim 4 of `124 corresponds to the limitation of instant claim 4.  Likewise, claims 11-13 of `124 recites a step of killing the insects prior to pressing and/or grinding step, which reads on the limitation of instant claim 4.  Also, claim 7 of `124 corresponds to the limitation of instant claim 6. 
The claims of `124 in view of Arsiwalla, Dossey, Downer, and Finke differ from instant claim 7 in that they do not recite that the proteolytic enzyme is a protease selected from the group consisting of aminopeptidases, metallocarboxypeptidases, serine endopeptidases, cysteine endopeptidases, aspartic endopeptidases, and metalloendopeptidases.  Instead, claim 2 of `124 recites that the proteolytic enzyme is a protease.  

It would have been obvious to have substituted the protease of claim 2 of `124 with pepsin (reading on ‘aspartic endopeptidase’) for the predictable result of enzymatically hydrolyzing the insect cuticles.  There would have been a reasonable expectation of success in doing this since Le Roux teaches that pepsin is suitable for the enzymatic extraction of chitin from insect by-products.  Therefore, claim 2 of `124 in view of Le Roux reads on instant claim 7.
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant’s arguments, filed November 24, 2020, with respect to the rejections under 35 U.S.C. 103 and the provisional double patenting rejections, have been fully considered and are persuasive.  In particular, the rejections under 35 U.S.C. 103 have been overcome by the amendments to claims 3 and 10.  The provisional double patenting rejection over claims 3-12, 14, and 16-19 of 15/541,162 in view of Arsiwalla, Dossey, and Le Roux in light of Barrett has 
However, upon further consideration, a new ground(s) of rejection is made in view of the amendments to claims 3 and 10.  In view of the amendments to claims 3 and 10, new rejections under 35 U.S.C. 103 are now set forth over the art cited in the last Office Action in combination with two new references: Downer and Finke.  Additionally, a new double patenting rejection has been set forth over the patent issued from 15/541,162, in view of the previously cited art and the two new references.
To the extent Applicant’s arguments are directed to the new grounds of rejection, they are unpersuasive.  
I.  Rejections Under 35 U.S.C. 103 – Wu, Arsiwalla, Dossey, and Wilson; and Rejections Over These References and Further In View of Tajik, and Le Roux and in light of Barrett
Argument:  Hydrolyzing a Press Cake is Not Disclosed or Suggested By the Cited Publications
	This argument is made on pages 9-13 of the Remarks filed November 24, 2020.  Applicant points out that Dossey is silent regarding hydrolyzing a press cake – however, this limitation is rendered obvious in view of the newly cited references.  Applicant also asserts that Wu teaches performing two steps between pressing and enzymatic hydrolysis: a pulverization step and a drying step.  The Examiner agrees, but the new grounds of rejection render obvious performing the method of Wu such that the enzymatic hydrolysis is performed on the press cake resulting from the extruding step of Wu.  Additionally, Applicant notes that Arsiwalla mentions a method wherein squashed insects are subjected to enzymatic hydrolysis.  Applicant points to 
	Applicant also argues that the pressing step of Wu is not able to separate fat since a lipase is used during enzymatic hydrolysis, and Wu teaches that fat is separated by centrifuging after hydrolysis.  An explanation of these teachings in Wu is described in the last two paragraphs on page 11 and the first paragraph on page 12 of the Remarks filed November 24, 2020.  The Examiner agrees that the lipase is used to carry out a degreasing step, dissolving most of the fat and protein in the reaction solution.  However, this does not signify that fat, or in particular a fat-rich press juice (see ‘Claim Interpretation’ section above), cannot be removed during the pressing step of Wu.  The treatment of fat in Wu after the pressing step signifies that at least some fat remains in the press cake – it does not mean that any portion of the total fat had not been removed by the pressing step.  Applicant argues that because the lipase is used in Wu to dissolve the majority of the fat present in the insect powder, this evidences that the pressing step is not intended to remove the fat.  However, the Examiner disagrees with this argument since the dissolving of fat present in the insect powder does not necessarily signify that any fat could not have been removed by the pressing step of Wu.  Instead, the teaching of the use of lipase for 
	Applicant further assert that in Wu, the majority of the fat is separated by centrifugation after hydrolysis, and not be pressing before hydrolysis.   However, it is unclear that Wu stated that the majority of all fat of the insects were removed by the separation by centrifugation after hydrolysis.  The removal of fat by separation by centrifugation after hydrolysis speaks to the removal of any fat that remains in the insect product before the hydrolysis step, and does not speak to the entire fat content of the insect.
Applicant also asserts that the fat separation step in Arsiwalla’s process is also performed after enzymatic hydrolysis, and is preferably decanting or centrifuging, citing page 4, lines 29-30 of Arsiwalla.  The Examiner notes the order of steps on page 2, lines 17-26 of Arsiwalla, in which step (a) is a step of squashing insects to obtain a pulp, step (b) is a step of subjecting the pulp to enzymatic hydrolysis, followed by step (c) of heating the hydrolyzed mixture, and finally step (d) of subjecting the mixture to a physical separation step to thereby obtain a fat fraction, an aqueous proteinaceous fraction, and a solid-containing fraction.  Thus Arsiwalla teaches performing fat separation after enzymatic hydrolysis.  However, Arsiwalla is relied on to render obvious the particle size for the step of pulverization when practicing the method of Wilson.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Additionally, Applicant asserts that one of ordinary skill in the art would have been motivated to separate fat by centrifuging after hydrolyzing, as taught by Wu and Arsiwalla, but not by pressing.  However, the instant claims do not foreclose removal of fat from the press cake after hydrolysis, and thus the art can still read on the claimed invention even with an additional step of separating fat by centrifuging after hydrolysis.  Moreover, the instant claims do not require that pressing the insect cuticles (claim 3) or insects (claim 10) removes all fat from the insect cuticles/insects – thus the references can render obvious the claimed invention while including an additional step of separating more fat after the pressing step (e.g. after the enzymatic hydrolysis step).
Argument:  No Motivation to Grind Insects to a Particle Size Between 500 µm and 0.5 cm
	These arguments are presented on pages 13-15 of the Remarks.  Applicant asserts that Dossey teaches away from grinding insects to the claimed particle size, citing paragraphs [0022] and [0030] of Dossey for teaching that about 50% of the particles have a size less than 200 microns or 20 microns.  However, the fact that 50% of the particles have such small particle sizes signifies that larger particle sizes (the other half of the particles) are suitable – it does not require that all particles must be of less than 200 microns or 20 microns
	Regarding Arsiwalla, Applicant points out that it discloses the most preferred embodiment of less than 0.5 mm, citing page 3, lines 28 to page 4, line 1 of Arsiwalla.  However, as pointed out in MPEP 2123(II), “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.” 
Argument:  No Motivation to Adapt the Particle Size to Performing the Pressing Step
Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Argument:  None of the Cited Publications Disclose or Suggest the Importance of a Press Cake Having a Low Lipid Content Before Enzymatic Hydrolysis
	This argument is made on pages 16-17 of the Remarks.  The Examiner has considered the evidence cited by the Applicant (Examples 2, Figure 3) and is not persuaded.  As discussed in the new grounds of rejection, the pressing step of Wu would have removed fluid comprising fat from the press cake, and it follows based on calculations performed based on Finke that the press cake has the oil content as recited in the claims.  Applicant’s argument that controlling the lipid content of the intermediate before enzymatic hydrolysis is of particular importance is unpersuasive since it would appear that the greater purity of chitin by including a pressing step after a grinding step would have been expected given that the pressing step would have removed fluid from the ground insects, thereby increasing the chitin content (raising purity).   Thus no unexpected results have been demonstrated.
Argument:  Having Too Small a Particle Size is Detrimental to the Purity of Chitin

	Therefore, the Examiner cannot ascertain whether Example 2 and Figure 2 of the instant specification demonstrate unexpected results.
	Regarding the rejections based on Le Roux, the Applicant makes the same arguments with respect to the rejections based on Wu.  For the reasons discussed above, they are unpersuasive.

	No claims are allowed.






Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Sef
/SUSAN E. FERNANDEZ/Examiner, Art Unit 1651